Citation Nr: 9904132	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently evaluated 10 percent disabling.

3.  Entitlement to an increased rating for allergic rhinitis, 
currently evaluated 10 percent disabling.

4.  Entitlement to an increased rating for asthma, currently 
evaluated 30 percent disabling.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from November 1973 to 
November 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) August 1994 rating decision 
which granted service connection for asthma and rhinitis 
(assigning a combined 10 percent rating), and bilateral 
hearing loss and residuals of a right ankle sprain, assigning 
each a noncompensable rating.

By June 1998 RO rating decision, separate 30 percent and 10 
percent ratings were assigned the veteran's service-connected 
asthma and allergic rhinitis, respectively, and the rating of 
his service-connected right ankle disability was increased to 
10 percent.  In view of AB v. Brown, 6 Vet. App. 35, 38 
(1993), the claims remain in controversy where less than the 
maximum available benefit is awarded.


FINDINGS OF FACT

1.  The veteran has Level I hearing, bilaterally.

2.  The residuals of a right ankle sprain are currently 
manifested by pain, tenderness, and reduced range of motion, 
increasing on prolonged standing; speed, endurance, and 
excursion ability are reduced by increased activity, but 
there is no evidence of decreased strength or incoordination, 
or radiographic evidence of arthritis.

3.  The veteran's allergic rhinitis is currently manifested 
by itching and runny nose on a daily basis; there is evidence 
of edema of the turbinates with mucoid discharge, and each 
nasal passageway is obstructed by 50 percent.

4.  His service-connected asthma is productive of wheezing 3 
times per month, increasing on prolonged walking and exposure 
to cats, requiring use of inhalers medication on an "as 
needed" basis; he does not require use of systemic 
corticosteroids or emergency room medical treatment; Forced 
Expiratory Volume in 1 second (FEV-1) is 88 percent predicted 
value and FEV-1/FVC (Forced Vital Capacity) ratio is 93 
percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (1998).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of a right ankle sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1998).

3.  The schedular criteria for a rating in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6522 (1998).

4.  The schedular criteria for a rating in excess of 30 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims of increased 
ratings for his service-connected bilateral hearing loss, 
residuals of a right ankle sprain, allergic rhinitis, and 
asthma are well grounded, Murphy v. Derwinski, 1 Vet. App. 78 
(1990), as they stem from the ratings which were initially 
assigned by the RO at the time of the August 1994 grant of 
service connection for such disabilities.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).  Once determined that a claim is well 
grounded, VA has a statutory duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file, including current data sufficient to address the 
merits of the veteran's claims.  The Board is satisfied that 
the duty to assist has been met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

As noted above, this appeal stems from the August 1994 rating 
decision granting service connection for asthma and allergic 
rhinitis (assigning a combined 10 percent rating), bilateral 
hearing loss and residuals of a right ankle sprain, assigning 
each a noncompensable rating.  That decision was based on the 
veteran's service medical records showing in-service onset of 
the aforementioned disabilities, requiring medical treatment.  

On VA audiological examination in July 1994, auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 
10, 20, and 60 decibels, respectively, in the right ear 
(averaging 25 decibels), and 15, 20, 55, and 65 decibels, 
respectively, on the left (averaging 39 decibels); speech 
recognition ability using the Maryland CNC test was 94 
percent correct in the right ear and 80 percent correct on 
the left.  Bilateral, moderately severe, high frequency 
sensorineural hearing loss was diagnosed.

On VA medical examination in July 1994, the veteran indicated 
that he experienced occasional stabbing pain and giving out 
of his right ankle since he sprained it during a volleyball 
game in service, noting that he was now wearing an elastic 
ankle support.  On examination, he walked without a limp; 
moderate laxity of the lateral collateral ligaments was 
noted, but collateral ligaments were intact; the range of 
motion was full in all directions; X-ray study of the ankle 
did not reveal any abnormalities.  Status post right ankle 
sprain with ligament laxity was diagnosed.

With regard to his asthma and rhinitis, the veteran indicated 
on VA medical examination in July 1994, that he developed 
exertional shortness of breath (eventually diagnosed as 
reactive airway disease) during service, requiring treatment 
with oral medications and inhalers.  If he used his 
medication prior to exercising, he reportedly did not 
experience any functional limitations, but if he did not use 
his medication, he would develop shortness of breath after 
about 1 mile of walking; he indicated that he developed 
shortness of breath approximately once or twice per month 
without exercise, at which times he used bronchodilators.  He 
also indicated that he experienced hay fever since childhood.  
On examination, there was no evidence of sinus tenderness, 
and the nares showed normal mucosa without excessive crusts 
or secretions.  Examination of the chest revealed good 
expansion and diaphragm excursion; air exchange was good and 
without evidence of wheezes, rales, or rhonchi.  X-ray study 
of the chest revealed no abnormalities; pulmonary function 
study revealed mild airway obstruction; FEV-1 was 81 percent 
predicted, pre-medication, and 87 percent predicted post-
medication; FEV-1/FVC was 89 percent, pre-medication, and 92 
percent post-medication.  Allergic rhinitis and exertional 
asthma were diagnosed.

On VA audiological examination in November 1997, auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 
10, 25, and 60 decibels, respectively, in the right ear 
(averaging 28 decibels), and 15, 30, 50, and 65 decibels, 
respectively, on the left (averaging 40 decibels); speech 
recognition ability using the Maryland CNC test was 94 
percent correct in the right ear and 96 percent correct on 
the left.  Bilateral high frequency sensorineural hearing 
loss was diagnosed and use of hearing aid in the left ear was 
recommended.

On VA medical examination in November 1997, the veteran 
indicated that he experienced a "snapping" sensation in his 
right ankle, associated with walking, and pain on prolonged 
standing.  On examination, minimal tenderness was noted over 
the lateral malleolus but there was no evidence of 
ligamentous laxity; the range of motion was to 5 degrees 
dorsiflexion and to 45 degrees plantar flexion; inversion was 
to 25 degrees and eversion was to 5 degrees; his gait was 
intact and he walked without a limp.  Right ankle arthralgia 
was diagnosed.  The examiner indicated that, on prolonged 
standing, the severity of pain increased by 25 percent, the 
range of motion decreased by 10 percent, speed and endurance 
decreased by 25 percent, and excursion was diminished by 10 
percent; his right ankle disability was not productive of 
decreased strength or incoordination.

With regard to his rhinitis, the veteran indicated on VA 
medical examination in November 1997, that he experienced 
nasal itching and a runny nose on a daily basis, increasing 
when he was under stress or when exercising, requiring use of 
medication.  With regard to his asthma, he stated that he 
continued to use multiple inhalers and a nasal spray on an 
"as needed" basis, and that his disability did not prevent 
him from maintaining full-time employment; reportedly, he 
experienced wheezing 3 times per month, increasing on 
prolonged walking and when exposed to cats, but denied 
seeking emergency room treatment or requiring use of 
prednisone or intubation.  On examination, scant edema of the 
turbinates with mucoid discharge was noted, and the nasal 
passageways were each obstructed by 50 percent; the sinuses 
transilluminated well and the oropharynx was clear; the lungs 
were clear to auscultation and percussion, with no evidence 
of use of accessory muscles of inspiration.  X-ray study of 
the chest was negative; pulmonary function test revealed an 
FEV-1 predicted value of 88 percent, pre-albuterol, and 94 
percent post-albuterol; FEV-1/FVC was 93 percent, pre-
albuterol, and 95 percent post-albuterol.  Asthma and 
allergic rhinitis, with increasing symptoms on prolonged 
walking, exposure to cats, and when exercising, were 
diagnosed.  

Based on the foregoing, the Board finds that increased 
ratings for the veteran's service-connected bilateral hearing 
loss, residuals of a right ankle sprain, allergic rhinitis, 
and asthma are not warranted.

With regard to his claim of a compensable rating for 
bilateral hearing loss, that disability is currently rated 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The basis for evaluating defective hearing is the impairment 
of auditory acuity within the range of 1,000 to 4,000 Hertz, 
according to findings on audiology examinations.  For VA 
purposes, impairment of auditory acuity contemplates the 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998).  
The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings provide an accurate basis upon which to evaluate the 
veteran's entitlement to disability compensation, as provided 
by 38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
Audiometric test results are translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The Schedule for Rating Disabilities 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110.  For the purpose of rating disabilities arising 
out of a service-connected hearing loss, a mechanical 
application of the rating schedule to the numeric values 
found during audiological examination is utilized.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under VA schedular standards, the test results reported from 
the November 1997 VA audiological evaluation reveal that his 
hearing acuity is at level I, bilaterally.  Level I hearing 
in both ears warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  Consequently, entitlement to a 
rating greater than the currently assigned 0 percent for his 
bilateral hearing loss is not established under the rating 
criteria.  To be assigned a higher evaluation under VA 
schedular standards, the average pure tone thresholds and/or 
speech recognition scores would have to reflect more 
significantly impaired hearing than is evident in the most 
recent audiometric examination.  Thus, the preponderance of 
the evidence is against his claim for a compensable rating 
under the rating criteria.  The Board notes that level III 
hearing in the left ear and level I hearing in the right ear 
were found on audiological examination in July 1994.  
However, a compensable rating for bilateral hearing loss 
disability is not warranted where the hearing in the poorer 
ear is level III and level I in the better ear.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100.

With regard to the veteran's claim of an increased rating for 
residuals of a right ankle sprain, disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Currently, the veteran's service-connected residuals of a 
right ankle sprain are rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, and a 10 percent evaluation is assigned 
consistent with evidence of moderate limitation of motion of 
an ankle.  A 20 percent rating is warranted under Diagnostic 
Code 5271 if there is a marked limitation of motion of an 
ankle.

Based on the pertinent evidence of record, as discussed 
above, the Board believes that a rating in excess of the 
currently assigned 10 percent for the veteran's service-
connected residuals of a right ankle sprain is not warranted.  
Although the evidence demonstrates that his ankle disability 
is productive of tenderness, pain, and "snapping," 
increasing on prolonged standing or walking and exercising, 
objective manifestations of such disability are not 
productive of a marked limitation of motion warranting 
assignment of the next higher schedular evaluation under 
Diagnostic Code 5271.  

As indicated on VA medical examination in November 1997, 
right ankle dorsiflexion was reduced, but plantar flexion was 
full, see 38 C.F.R. § 4.71, Plate II (1998), and previously 
indicated ligamentous laxity appeared to have resolved, as 
the veteran's gait was intact and he walked without a limp.  
However, as indicated on examination in November 1997, his 
symptoms of pain, tenderness, speed, endurance, excursion and 
impairment of the range of motion increased on prolonged 
activity (by 10-25 percent), but the ankle strength or 
coordination were not affected by physical activity.  
Overall, the severity of his service-connected right ankle 
disability is not productive of "marked" limitation of 
motion of the ankle, based on both objective manifestations 
and subjective complaints of pain and functional impairment, 
which would warrant assignment of a 20 percent rating under 
Diagnostic Code 5271. 

The evidence before the Board does not reveal that the 
veteran's service-connected right ankle disability is 
associated with malunion of tibia and fibula, that the ankle 
is ankylosed, or that there is nonunion or malunion of tarsal 
or metatarsal bones; thus, a rating of his disability under 
Diagnostic Codes 5262 or 5270, or 5283 respectively, is not 
warranted.  

The Board notes that the clinical evidence does not 
demonstrate that the right ankle disability is associated 
with any degenerative or post-traumatic bone or joint 
changes.  Evaluation thereof under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 or 5010 is not appropriate in this 
case.

Finally, although the veteran's right ankle disability is 
associated with pain, tenderness, and "snapping" which 
increase on physical activity, the recent clinical evidence 
does not demonstrate the presence of muscle atrophy or 
disuse, any skin discoloration, incoordination, or 
instability.  Thus, the level of severity of his service-
connected right ankle disability is not illustrative of 
moderately severe foot injury; a rating in excess of the 
currently assigned 10 percent under Diagnostic Code 5284, is 
therefore inappropriate in this case.

With regard to the veteran's claims of increased ratings for 
allergic rhinitis and asthma, during the pendency of this 
appeal, the VA Schedule of Ratings of the respiratory system 
was amended, effective October 7, 1996.  61 Fed. Reg. 46,720 
(1996).  

The U.S. Court of Veterans Appeals (Court) has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The RO has reviewed the veteran's claims under both the old 
and amended rating criteria applicable to diseases of the 
trachea and bronchi.  Some of the criteria under the old 
regulations may be more liberal than under the new criteria; 
accordingly, the Board will also consider his claims under 
both.

Currently, the veteran's service-connected allergic rhinitis 
is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522 (1998), 
and a 10 percent rating is assigned consistent with evidence 
of rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
for allergic rhinitis under the "new" Diagnostic Code 6522, 
if polyps are present.

Under the rating criteria in effect prior to October 7, 1996, 
a 10 percent rating was warranted for rhinitis under 
Diagnostic Code 6501, if there was definite atrophy of 
intranasal structure and moderate secretion.  A 30 percent 
rating was warranted if there was moderate crusting and 
ozena, and atrophic changes.

Based on the above criteria, the Board finds that a rating in 
excess of the currently assigned 10 percent for allergic 
rhinitis is unwarranted.  Although the veteran experiences 
itchy and runny nose on a daily basis (the severity of which 
increases when he is under stress or when exercising), 
evidence of scant edema of the turbinates with mucoid 
discharge and 50 percent obstruction of the nasal 
passageways, his disability is not shown to be associated 
with moderate crusting, ozena, or atrophic changes.  The 
evidence does not reveal the presence of polyps.  
Accordingly, a rating greater than the currently assigned 10 
percent for his service-connected allergic rhinitis is not 
warranted under Diagnostic Code 6501 (1996) or Diagnostic 
Code 6522 (1998).

The veteran's service-connected asthma is currently rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602 (1998), 
bronchial asthma, and a 30 percent evaluation is assigned, 
consistent with evidence showing FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  

A 60 percent rating is warranted for bronchial asthma under 
Diagnostic Code 6602, in effect October 7, 1996, if the 
evidence shows FEV-1 of 40 to 55 predicted value, or FEV-
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least 3 per year) courses of systemic (oral or 
parenteral) corticosteroids.  

A 30 percent rating was warranted for asthma under the 
criteria in effect prior to October 7, 1996, if the 
disability was moderate with rather frequent asthmatic 
attacks (separated by only 10-14 days intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
evaluation for bronchial asthma was warranted if the 
disability was severe with frequent attacks of asthma (one or 
more weekly), marked dyspnea on exertion between attacks with 
only temporary relief by medication; more than light manual 
labor precluded.  

On close review of the claims folder, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's service-connected 
asthma.  Using first the old regulations, the veteran 
indicated on VA medical examination in November 1997 that he 
experienced wheezing 3 times per month, and that his symptoms 
increased on prolonged walking and when exposed to cats; 
however, there is no indication that his attacks are 
associated with marked dyspnea on exertion.  The evidence 
does not suggest that he is precluded from more than light 
manual labor due to asthma; as indicated on examination in 
November 1997, it did not prevent him from full-time 
employment.  Overall, the severity of his asthma is 
consistent with no more than moderate bronchial asthma as it 
is not shown that he experiences frequent severe attacks.  
Thus, a rating in excess of the currently assigned 30 percent 
under the old Diagnostic Code 6602 (1996) is not currently 
warranted.

Using the amended regulations, the Board also finds that an 
evaluation in excess of 30 percent for bronchial asthma is 
not warranted, as the veteran does not exhibit symptoms 
required for the next greater evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998).  As indicated on VA medical 
examination in November 1997, his FEV-1 is 88 percent of 
predicted value, and the FEV-1/FVC value is 93 percent.  
Accordingly, these values clearly do not meet the rating 
criteria warranting a 60 percent rating under Diagnostic Code 
6602.  Moreover, as the veteran indicated in November 1997, 
he uses his medication only on an "as needed" basis, does 
not use systemic corticosteroids, and does not require 
emergency room treatment; there is no evidence that he now 
requires at least monthly visits to a physician for required 
care of exacerbations.  Accordingly, the severity of 
veteran's service-connected asthma, overall, is consistent 
with no more than the currently assigned 30 percent rating 
under Diagnostic Code 6602.

The evidence now before the Board does not reveal that the 
veteran's service-connected hearing loss, right ankle 
disability, rhinitis, or asthma cause him unusual or 
exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1).  He is not shown to have required 
frequent periods of hospitalization and has not demonstrated 
a marked interference with employment on account of any one 
of these service-connected disabilities.  The Board is 
mindful of his argument that pertinent symptomatology, 
particularly associated with his asthma, requires him to use 
medication and interferes with the activities of daily 
living.  However, the rating of disabilities is based on 
average impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  In cases such as this, where there is no 
evidence of an exceptional or unusual disability picture 
associated with hearing loss, right ankle disability, 
rhinitis, or asthma, application of the provisions of 
38 C.F.R. § 3.321(b)(1) in lieu of the regular rating 
criteria is deemed inappropriate.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claims, and it 
presents no question as to which evaluations should be 
applied.  Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for residuals of a right 
ankle sprain is denied.

A rating in excess of 10 percent for allergic rhinitis is 
denied.

A rating in excess of 30 percent for asthma is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.

- 12 -


